{¶ 37} I respectfully dissent from the majority opinion. I find the facts of France v. Sandy Valley Local School Dist. (Jan. 30, 1989), Tuscarawas App. No. 88AP090068, unreported, to be sufficiently, theoretically similar to the case sub judice to warrant application of both its rationale and result. I would reverse the trial court's grant of summary judgment.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Richland County, Ohio, is affirmed. Costs assessed to Appellant.